Title: To George Washington from Joseph Wanton Rhodes, 13 March 1792
From: Rhodes, Joseph Wanton
To: Washington, George

 

May it please Your Excellency,
Walpole State MassachusettsMarch 13th 1792

Although I have not the honor of being personally known to you yet I humbly wish the motive that induces me to this freedom of address may plead my Apology. In the early part of my life I was educated in the Medical line and received diaplomas from the Proffessors of medecine in the City of Philadelphia. For several years I was engaged in the different branches of my proffession, but at length a series of indisposition interupted my practice: it is some time since that my health has been reestablished, but my attempts although successfull in a degree have been inadequate by reason of an encreasing family of little ones who look up to me for support. That philanthrophy to the world; and patronage to many which are the striking features of your Excellencys character emboldens me to ask your assistance. However painfull the task on my part to surmount that diffidence (being unknown to your Excellency) in making this application, yet from the sentiments which flow from your pen I derive this pleasing hope that I ask it from one whose heart is neve⟨r⟩ more greatly awakened to all the feelings of tender sensibility than when an oportunity occurs to releive those characters that misfortune has depressed.
Should there be any vacancy in point of Office in the civil department at this or any future period, although out of the medical Line, or assistance in any other way which your Excellency might think proper to confer, wo’d be received with the most lively gratitude—An inofensive line of conduct has ever been my aim from which I claim no merit. should you require any further testimony of my moral Character than the enclos’d, I fell myself so happy in that particular as to be able to give you the fullest satisfaction.
May Heaven continue to shower down on you its choicests blessings and the supreme architect of the universe in his spiritual Lodge for ever preserve you in his holy keeping, is the prayer of your devoted and Obedient serv’t

Joseph W. Rhodes

